IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1217
                           Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELVIN ALLEN SHRIMPTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Gregory W.

Steensland, Judge.



      A defendant appeals the district court’s denial of his motion to suppress.

AFFIRMED.



      Kevin Hobbs, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                        2


BLANE, Senior Judge.

      Elvin Allen Shrimpton appeals the district court’s denial of his motion to

suppress evidence. Because we find the deputy’s search was incident to a lawful

arrest, a recognized exception to the warrant requirement, we affirm.

      I.     Background facts and procedure.

      In November 2018, the owner of a rural property in Cass County north of

Atlantic contacted the sheriff’s office and reported that his son was back using

drugs. The son and a number of his associates were staying on this property

without permission. The sheriff’s deputies recognized the names provided as

suspected drug users. The property owner did not want anyone on the property,

asked the sheriff to patrol the area, and gave the sheriff permission to enter the

property to evict the trespassers. In addition, on November 6, a woman notified

the sheriff’s office that she had received Facebook messages from her boyfriend

that he was being “held hostage” by an acquaintance, “Bridgette,” and others at

this same rural property. The woman provided copies of the messages to the

deputy.

      The Cass County Sheriff and several deputies proceeded to the rural

property to investigate. There were several vehicles on the property. One vehicle

was recognized as belonging to a person for whom there was an outstanding arrest

warrant. Deputies knocked on the farmhouse door, and there was no answer.

They proceeded to an outbuilding and heard noise coming from inside but found it

locked. Deputy John Westering was listening at the door of a machine shed east

of the house. He heard a door slam and suspected that someone had gone out

the back door of the shed. He went around the side of the building to investigate
                                           3


and came upon Shrimpton. Shrimpton did not initially notice Deputy Westering,

who shouted to other deputies that he had found someone.                At that point,

Shrimpton looked at the deputy and, while continuing to walk away, unclenched

his fist and dropped items onto the ground that landed near his feet. Deputy

Westering walked over to Shrimpton and saw that some of the items Shrimpton

dropped were burnt pieces of foil, which he recognized as drug paraphernalia. The

deputy later explained that in his experience, foil is commonly used to smoke meth.

The foil pieces were still warm when he picked them up.

       Deputy Westering was familiar with Shrimpton. They had attended school

together since junior high school. He knew Shrimpton had an extensive criminal

record that included a history of assaults as well as convictions in 2005 and 2008

for manufacturing methamphetamine. Deputy Westering arrested Shrimpton and

handcuffed him. While patting down the outside of Shrimpton’s pocket, he felt

what he could tell was a cigarette package, but it did not feel like it held cigarettes.

It was “spongy and there was a resistance to it when [he] touched the back part.

It did not come back.” Deputy Westering pulled the package out of Shrimpton’s

pocket and saw that instead of cigarettes, it held a plastic bag containing

approximately eighteen ounces of white crystalline substance that later tested

positive for methamphetamine.

       Shrimpton    was    charged     with    possession   with   intent   to   deliver

methamphetamine, in violation of Iowa Code section 124.401(1)(b)(7) (2018), and

as a habitual offender, in violation of Iowa Code sections 124.411 and 902.8. He

filed a motion to suppress the methamphetamine found in the search claiming

Deputy Westering violated his rights to be free from unreasonable searches and
                                          4


seizures under the Fourth Amendment to the United States Constitution and the

Iowa Constitution.1 Following a hearing on the motion, the district court ordered:

“The Court finds this to be a search incident to arrest and not a DICKERSON V.

MINNESOTA situation. Motion to Suppress is denied.”

         Shrimpton filed a “Motion for Expanded Ruling and Request for

Reconsideration of Ruling,” which the court denied. He then filed an “Application

for Discretionary Review and Request for Stay” with the Iowa Supreme Court,

which was denied. Shrimpton waived a jury trial and stipulated to trial to the court

on the minutes of evidence. By order on June 4, 2019, the trial court found

Shrimpton guilty as charged without the enhancement. On June 24, the court

sentenced Shrimpton to prison not to exceed twenty-five years, with a mandatory

minimum of one-third pursuant to Iowa Code section 124.413(1).            Shrimpton

appeals, solely challenging the ruling on the motion to suppress and the admission

of the methamphetamine into evidence.

         II.    Standard of review.

         “When a defendant challenges a district court’s denial of a motion to

suppress based upon the deprivation of a state or federal constitutional right, our

standard of review is de novo.” State v. Brown, 930 N.W.2d 840, 844 (Iowa 2019).

“We examine the entire record and ‘make an independent evaluation of the totality

of the circumstances.’” Id. (quoting State v. Meyer, 543 N.W.2d 876, 877 (Iowa

1996), abrogated in part on other grounds by Knowles v. Iowa, 525 U.S. 113, 115

(1998)). “In doing so, we evaluate each case ‘in light of its unique circumstances.’”



1   Shrimpton’s motion did not specify the analogous Iowa Constitution provision.
                                          5

Id. (quoting State v. Kurth, 813 N.W.2d 270, 272 (Iowa 2012)). “The court gives

‘deference to the factual findings of the district court due to its opportunity to

evaluate the credibility of the witnesses, but [is] not bound by such findings.’” State

v. Pals, 805 N.W.2d 767, 771 (Iowa 2011) (quoting State v. Lane, 726 N.W.2d 371,

377 (Iowa 2007)).

       III.   Discussion.

       Shrimpton contends that the district court erred in denying his motion to

suppress. He alleges that the search exceeded the scope of a lawful Terry2

weapon search and that the officer lacked authority to make the arrest for a simple

misdemeanor so that a search incident to arrest was not permitted. He also

contends that the district court improperly admitted a prejudicial exhibit, the seized

drugs, as part of its consideration of Shrimpton’s motion to suppress the drugs.3

       The Fourth Amendment to the United States Constitution and article I,

section 8 of the Iowa Constitution protect persons against “unreasonable”

searches and seizures. Brown, 930 N.W.2d at 846. The Iowa Supreme Court

generally “interpret[s] the scope and purpose of the Iowa Constitution’s search and

seizure provisions to track with federal interpretations of the Fourth Amendment.”

State v. Christopher, 757 N.W.2d 247, 249 (Iowa 2008).

       Warrantless searches are per se unreasonable if they do not fall within one

of the well-recognized exceptions to the warrant requirement. State v. Lewis, 675

N.W.2d 516, 522 (2004); State v. Legg, 633 N.W.2d 763, 767 (Iowa 2001); State



2 Terry v. Ohio, 392 U.S. 1 (1968).
3 Since we find the trial court properly denied the motion to suppress, we find no
need to address this issue.
                                         6

v. McGrane, 733 N.W.2d 671, 676 (Iowa 2007).               Those exceptions include:

(1) consent search; (2) search based on probable cause and exigent

circumstances; (3) search of items in plain view; or (4) search incident to a lawful

arrest. State v. Naujoks, 637 N.W.2d 101, 107–108 (Iowa 2001). The State must

prove by a preponderance of the evidence that a warrantless search falls within

one of the exceptions. Id.

       Shrimpton claims that the deputy’s search did not fall within either the

exception of a Terry search or a search incident to a lawful arrest. Searches

incident to arrest are one of the recognized exceptions to the warrant requirement.

McGrane, 733 N.W.2d at 676. A search incident to arrest “must be substantially

contemporaneous with the arrest and confined to the immediate vicinity of the

arrest.” Id. at 676 (quoting State v. Canas, 597 N.W.2d 488, 492 (Iowa 1999),

abrogated on other grounds by State v. Turner, 630 N.W.2d 601, 605 n.1 (Iowa

2001)). A search incident to arrest “allows a police officer ‘to search a lawfully

arrested individual’s person and the immediately surrounding area without a

warrant.’” Christopher, 757 N.W.2d at 249 (quoting United States v. O’Connell,

408 F. Supp. 2d 712, 723 (N.D. Iowa 2005)). “[A] search incident to an arrest need

not be made after a formal arrest if it is substantially contemporaneous with it,

provided probable cause for the arrest existed at the time of the search.” State v.

Halverson, No. 16-1614, 2017 WL 5178997, at *2 (Iowa Ct. App. Nov. 8, 2017)

(alteration and emphasis in original) (citation omitted). “So long as probable cause

for an arrest existed at the time of the search, evidence seized remains admissible

pursuant to the search-incident-to-arrest doctrine.” Id.
                                        7


      Specifically, Shrimpton argues that the search incident to arrest cannot

apply, citing Iowa Code section 804.7, arguing it only allows an officer to make an

arrest for an indictable public offense. Iowa Code section 804.7 provides that an

officer is authorized to make an arrest without a warrant where the officer has

reasonable grounds to believe an indictable public offense has been committed.

Shrimpton’s argument continues that since possession of drug paraphernalia4 is a

simple misdemeanor, it did not provide a lawful basis for Deputy Westering to

arrest him and conduct the search.

      Shrimpton’s reliance on section 804.7 is misplaced. It applies when the

officer has not personally witnessed the public offense. Rather, as the State

properly points out, pursuant to Iowa Code section 804.7(1), the deputy was

authorized to arrest Shrimpton for the public offense of possession of drug

paraphernalia under subsection 1 of section 804.7. That section provides: “A

peace officer may make an arrest in obedience to a warrant delivered to the peace

officer; and without a warrant: 1. For a public offense committed or attempted in

the peace officer’s presence.”    Iowa Code § 804.7(1).       Here, the evidence

establishes that the public offense was committed in Deputy Westering’s presence.

See State v. Ceron, 573 N.W.2d 587, 592 (Iowa 1997) (finding officer had probable

cause to make a warrantless arrest for violation of municipal ordinance prohibiting

possession of drug paraphernalia). The deputy thus had a lawful basis to make

an arrest and conduct a search of Shrimpton’s person without a warrant.




4A person who knowingly or intentionally possesses drug paraphernalia commits
a simple misdemeanor. See Iowa Code § 124.414(2)–(3).
                                       8


      IV.   Conclusion.

      The search was constitutionally permitted, and the district court correctly

denied Shrimpton’s motion to suppress. The methamphetamine found during the

search was properly admitted as evidence.

      AFFIRMED.